UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1427


MUZHGAN I. NAZAROVA,

                    Plaintiff - Appellant,

             v.

DUKE UNIVERSITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:16-cv-00910-WO-JEP)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Muzhgan I. Nazarova, Appellant Pro Se. Kimberly Joyce Lehman, Robert Allen Sar,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Muzhgan I. Nazarova seeks to appeal the district court’s order directing arbitration

in her civil action, brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17 (2012), against Duke University. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545–46 (1949). The appealed order stayed the district

court proceedings pending arbitration of Nazarova’s claims. Consequently, the order is

neither a final order nor an appealable interlocutory or collateral order. See 9 U.S.C.

§ 16(b) (2012). We therefore dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2